        Case 2:20-mj-00077-DB Document 2 Filed 05/18/20 Page 1 of 1

                                                                            FILED
                        UNITED STATES DISTRICT COURT                     May 18, 2020
                       EASTERN DISTRICT OF CALIFORNIA                CLERK, US DSITRICT COURT
                                                                       EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:20-mj-00077-DB

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
JUAN DAVID MORALES-GONZALEZ,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release JUAN DAVID MORALES-

GONZALEZ, Case No. 2:20-mj-00077-DB Charge Supervised Release Violation,

from custody for the following reasons: for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other): All other previously imposed conditions of
                          X
                              release remain in full force and effect.

      Issued at Sacramento, California on May 18, 2020 at 2:25 p.m.


                                    By:
